JAMES R. ABNEY, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentAbney v. CommissionerDocket No. 9072-84.United States Tax CourtT.C. Memo 1986-468; 1986 Tax Ct. Memo LEXIS 137; 52 T.C.M. (CCH) 624; T.C.M. (RIA) 86468; September 23, 1986.  Wayne A. McFadden, for the petitioner. Thomas Mackinson, for the respondent.  WRIGHTMEMORANDUM OPINION WRIGHT, Judge: Respondent determined a deficiency in petitioner's Federal income tax for taxable year 1981 in the amount of $6,407 and additions to tax in the amounts of $1,281.40, $345.40 and 50 percent of the interest due on $4,210 under sections 6651(a)(1), 6653(a)(1) and 6653(a)(2), respectively.  After concessions by the parties, the sole issue for decision is whether petitioner is liable for the addition to tax under section 6651(a)(1).  Petitioner's Federal income tax return for taxable year 1981 was due on April 15, 1982.  His return was received by the Internal Revenue Service Center on October 12, 1982.  The*138  date entered on the return by petitioner was October 6, 1982. Section 6651(a) provides, in pertinent part: (a) Addition to the Tax. -- In case of failure -- (1) to file any return, * * * unless it is shown that such failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount required to be shown as tax on such return 5 percent of the amount of such tax if the failure is for not more than 1 month, with an additional 5 percent for each additional month or fraction thereof during which such failure continues, not exceeding 25 percent in the aggregate[.] Petitioner has the burden of proving that the failure to timely file his return was due to reasonable cause and not due to willful neglect.  , cert. denied . Petitioner has offered no evidence as to why he failed to timely file his return.  Therefore, we sustain respondent's determination with respect to the addition to tax under section 6651(a)(1). The parties have agreed as to the amount of the deficiency due from petitioner and the amount of the addition to tax under section 6651(a)(1). *139  Based on the stipulated agreement and the foregoing, An appropriate decision will be entered.